Citation Nr: 9926819	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for disability of the 
thoracic or cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

	



INTRODUCTION

The veteran served on active duty from July 1979 to September 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a Board remand dated in January 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for right shoulder 
disability is not plausible.

3.  The claim for service connection for disability of the 
cervical or thoracic spine is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for right shoulder 
disability not well grounded. 38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for disability of the 
cervical or thoracic spine is not well grounded. 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in February 1980 note the 
veteran complaints of lower back and upper abdominal pain.  A 
urinary tract infection was diagnosed.  In June 1980, the 
veteran complained of pain at the back of her neck and to her 
shoulder.  The examiner's assessment was normal.  Following 
an episode of spousal abuse in July 1981 the veteran was seen 
for back and shoulder pain and a bruise to her left elbow.  
In September 1983, the veteran had hit her head on the floor 
with no loss of consciousness.  She experienced a little 
dizziness with a stiff neck.  The diagnosis was mild 
concussion.  In March 1987, the veteran underwent a bone 
scintigraphy.  The impression was normal bone scintiscan.  
During the veteran's September 1992 service discharge 
examination, her spine and other musculoskeletal systems were 
clinically evaluated as being normal. 

During a December 1992 VA examination of the spine, the 
veteran complained of lower back pain.  No back deformities 
were found.  X-rays of the lumbar spine demonstrated good 
alignment without evidence of fracture or dislocation.  

The veteran underwent a VA examination of the neck and 
shoulder by a physician's assistant in August 1997.  The 
veteran was diagnosed with neck pain of unknown etiology, 
mild degenerative joint disease of the cervical spine, and 
probably bilateral carpal tunnel syndrome.  X-ray studies 
revealed mild degenerative changes in the cervical spine and 
a normal thoracic spine.  The examiner opined that the 
veteran's condition was not disabling to the veteran and did 
not appear to be service connected.  He stated that he 
reviewed the veteran's claims file and was unable to find any 
mention of reported complaints of neck pain.

Also during an August 1997 VA examination, the veteran was 
diagnosed with bilateral impingement syndrome/subacromion 
bursitis.

In an April 1998 addendum to the August 1997 VA examination 
reports, a medical doctor who had reviewed the claims file 
stated that the first report of back pain that he noted was 
in February of 1980.  The first mention of shoulder pain 
noted was in January 1981, and was exacerbated in July of 
1981 during a fight.  The first mention of shoulder pain 
noted was following an injury sustained in a fight in July 
1981.  The first mention of neck pain was in June 1980.  The 
veteran also reported neck stiffness after a fall in 
September 1983.  According to the physician, a bone scan in 
March 1987 was negative by report, making the presence of 
degenerative changes in the cervical spine at that time 
doubtful (emphasis in original).  The physician noted that 
the veteran did complain of neck pain as early as 1980, but 
the date of onset of degenerative changes was difficult to 
determine.  Also, mild degenerative changes were noted on 
cervical spine films in August 1997 per report.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Presently, there is no medical "nexus" evidence of record 
attributing right shoulder or cervical or thoracic spine 
disabilities to inservice disease or injury.  Accordingly, 
the claims for service connection for right shoulder 
disability and disability of the thoracic or cervical spine 
must be denied as not well grounded.  Epps.

The Board acknowledges the veteran's contentions, implicit or 
explicit, that she has current residuals, in the form of 
right shoulder and cervical or thoracic spine disabilities, 
as a result of inservice injuries.  A competent medical 
opinion to this effect would be required to well-ground the 
veteran's claims.  The veteran, as a lay person, is not 
competent to provide medical opinions, so that her assertions 
as to medical diagnosis or causation cannot constitute 
evidence of a well-grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit. 


ORDER

Service connection for right shoulder disability is denied.

The claim for service connection for disability of the 
cervical or thoracic spine is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

